PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of				:
CRARY, JOHN, et al.				:
Application No. 14/652,630			:	DECISION ON PETITION
Filing Date:  June 16, 2015			:
Attorney Docket No.:701586-093490USPX	:



This is a decision on the petition filed June 15, 2021, in which is being treated under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b). As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

The application became abandoned for failure to reply in a timely manner to the Non-Final Office Action mailed September 27, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 28, 2019.  A Notice of Abandonment was mailed June 16, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action was sent in with the petition; (2) the petition fee of $1,050; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $740.00 extension of time submitted on June 15, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s deposit account in due course. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1634 for appropriate action in the normal course of business on the reply received.



/Dale A. Hall/Paralegal Specialist, OPET